Name: 2008/774/EC,Euratom: Council Decision of 2Ã October 2008 appointing a Luxembourg member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-10-07

 7.10.2008 EN Official Journal of the European Union L 266/12 COUNCIL DECISION of 2 October 2008 appointing a Luxembourg member of the European Economic and Social Committee (2008/774/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2006/524/EC, Euratom (1), Having regard to the proposal submitted by the Luxembourg Government, Having obtained the opinion of the Commission, Whereas a members seat on the European Economic and Social Committee has fallen vacant following the resignation of Mr Paul JUNCK, HAS DECIDED AS FOLLOWS: Article 1 Mr Patrick SEYLER, General Manager, ArcelorMittal, is hereby appointed a member of the European Economic and Social Committee for the remainder of the term of office, which ends on 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 2 October 2008. For the Council The President X. BERTRAND (1) OJ L 207, 28.7.2006, p. 30.